Case: 11-60556     Document: 00511942604         Page: 1     Date Filed: 08/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 2, 2012
                                     No. 11-60556
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ISRAEL MATA-LOZANO,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A071 514 743


Before KING, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Israel Mata-Lozano (Mata), a citizen and native of Mexico, petitions this
court for review of an order of the Board of Immigration Appeals (BIA)
dismissing his appeal from the immigration judge’s discretionary denial of his
application for cancellation of removal. He argues that the IJ and BIA violated
regulations and precedent in their discretionary denial of relief by failing to
consider favorable factors and by creating, mischaracterizing, and giving undue
weight to unfavorable factors.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60556   Document: 00511942604      Page: 2   Date Filed: 08/02/2012

                                  No. 11-60556

      We lack jurisdiction to consider the BIA’s discretionary determination that
Mata was not entitled to cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i);
Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). Despite this jurisdictional
limitation, we may review “constitutional claims or questions of law.”
§ 1252(a)(2)(D). Although Mata phrases his arguments as questions of law, the
essence of his arguments is that the IJ and BIA improperly considered and
weighed favorable and unfavorable factors in making the discretionary decision
to deny cancellation of removal.      Accordingly, his assertions do not raise
constitutional issues or questions of law, and we lack jurisdiction to review his
petition. See Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007); Hadwani v.
Gonzales, 445 F.3d 798, 800-01 (5th Cir. 2006). Because we lack jurisdiction to
review the final order of removal, the petition for review is dismissed. See
Rueda, 380 F.3d at 831.
      DISMISSED.




                                        2